The election of Joseph Field, returned a member from the town of Western, was controverted by Josiafa Putnam and others, on the ground, that the selectmen, at the meetiryj in which said Field was elected, received the votes of several persons, who were not qualified voters, and rejected the votes of others, who were duly qualified.2
The facts in the case are sftted in the following report of the committee on elections, which was made on the seventeenth of June, and accepted,3 namely
« A meeting, duly and legally warned, for the choice of representative from said town, was there holden on the fourteenth day of May last past: — the whole number of votes given in at said election was one hundred and sixty-eight; the said Joseph Field had eighty-eight votes, Samuel Knight had seventy-eight votes, and there were two scattering. The said Field was chairman of the board of selectmen, who admitted five persons notoriously unqualified as to property, who were friendly to the election of said Field, to vote at said election, notwithstanding the objections made against them on this behalf. The names of the persons so admitted are Joel Barrows, Aaron Hobbs, John Brown, Amri Strickland, and Samuel Monroe, the last of whom, the sitting member ad*145mitted, before the committee, not to have the requisite qualification as to property. The said selectmen admitted four persons to vote, who were friendly to the election of said Field, who had not resided in Western one year next preceding the said election, notwithstanding the objections made against them on this behalf, namely, George Hodges, Jason Gilbert, Nathan Hathaway, 2nd, and Ira Robinson, the last of whom lived at Leicester, and went from thence to Western, the night before the said meeting, and returned back to Leicester, the day after; although they rejected the votes of several persons under similar circumstances, but who were opposed to the election of said Field. The. selectmen rejected the votes of two persons, who were qualified in point of property and residence, and who were opposed to the election of the said Field, namely, Dwight Fosgate and John Shepard. These persons voted at said Western, at the last election for governor, and their names were struck off from the list of voters without notice to them, and without good reason, as the committee are unanimously satisfied, from the evidence exhibited to them. The said Dwight Fosgate and John Shepard made application to the selectmen to vote at said election, but were refused: and the committe are all satisfied, that the selectmen did net give the inhabitants a fair and reasonable opportunity to prove their qualifications as voters, before this election. And the committee further report, that the votes of the nine persons first named, being deducted from the whole number given, -would reduce it to one hundred and fifty-nine, to which should be added the two votes illegally rejected, namely, of the said Dwight Fosgate and John Shepard, which would have made the whole number of legal votes at said election, one hundred and sixty-one ; necessary to make a choice eighty-one ; that the said Field, the sitting member, (deducting the nine illegal votes given,) would have only seventy-nine. Wherefore, the committee are unanimously of opinion, and do report, that the said supposed election of the said Joseph Field, was utterly void, and that his seat ought to be declared vacated.”

 33 J. H. 32.


 Same, 213.